        Case 18-32644         Doc 28   Filed 03/11/19 Entered 03/11/19 16:31:00    Desc Main
                                         Document     Page 1 of 1




                                United States Bankruptcy Court
                                        Northern District of Illinois



            In re: Charlene Miller                                      Chapter 13 Debtor

                                                                                  Case # 18-32644
                                                                                         Claim # 8



                      PRAECIPE TO WITHDRAW PROOF OF CLAIM OF

                                         Kia Motors Finance


Kindly withdraw the Proof of Claim filed by Kia Motors Finance on 1/22/2019. Reason: Filed under
wrong case.

Claim # 8




                                                                              Respectfully Submitted,


                                                                              /s/ Bankruptcy Associate
                                                                                   Kia Motors Finance
                                                                                      P.O. Box 20829
                                                                            Fountain Valley, CA 92728
                                                                                       (800) 570-3037



           Dated: 3/11/2019




2994.1.04/24/2017                                                                             Page 1 of 1
